916 F.2d 710Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jorge Joaquin GUTIERREZ-LARA, Defendant-Appellant.
No. 89-5218.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 22, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (CR-89-164-A)
Robin Ficker, Bethesda, Ma., for appellant.
Henry E. Hudson, United States Attorney, Scott L. Fredericksen, Assistant United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jorge Joaquin Gutierrez-Lara appeals his conviction of conspiracy to distribute more than five kilograms of cocaine (21 U.S.C. Sec. 846) and two counts of possession with intent to distribute more than 500 grams of cocaine (21 U.S.C. Sec. 841(a)(1)).*   Finding no error, we affirm.


2
Gutierrez-Lara contends that the district court erred in sentencing him under the Sentencing Guidelines on the conspiracy count.  The indictment charged him with participation in a conspiracy extending from August 1984 to April 1989, and testimony by two government witnesses established that he was still an active participant in the conspiracy in 1989.  The Guidelines apply to conspiracies which continue past November 1, 1987, the effective date of the Guidelines, and sentencing under the Guidelines in this situation does not violate the ex post facto clause.   United States v. Sheffer, 896 F.2d 842 (4th Cir.), petition for cert. filed, --- U.S.L.W. ---- (U.S. June 14, 1990) (No. 89-7759).  Gutierrez-Lara was thus properly sentenced under the Guidelines on this count.


3
There was no need to instruct the jury on finding an overt act in furtherance of the conspiracy occurring in 1989 because, under 21 U.S.C. Sec. 846, the government need only prove an act showing the defendant's initial participation in the conspiracy, United States v. Covos, 872 F.2d 805, 806 (8th Cir.), cert. denied, 58 U.S.L.W. 3215 (U.S. Oct. 2, 1989) (No. 88-7524), which is then presumed to continue unless its end or the defendant's withdrawal is affirmatively shown.    See United States v. Sheffer, supra (end of conspiracy);  United States v. West, 877 F.2d 281, 289 (4th Cir.), cert. denied, 58 U.S.L.W. 3305 (U.S. Nov. 6, 1989) (No. 89-5279) (defendant's withdrawal).


4
The convictions and sentence are accordingly affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.



*
 Gutierrez-Lara was sentenced to a total of 188 months imprisonment